
	
		II
		110th CONGRESS
		2d Session
		S. 3557
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To encourage savings, promote financial
		  literacy, and expand opportunities for young adults by establishing KIDS
		  Accounts.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 America Saving for Personal
			 Investment, Retirement, and Education Act of 2008 or the
			 ASPIRE Act of
			 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. KIDS Account
				Fund.
					Sec. 3. KIDS
				Accounts.
					Sec. 4. Certifications related to Government
				contributions.
					Sec. 5. Rules
				governing KIDS Accounts relating to investment, accounting, and
				reporting.
					Sec. 6. Tax treatment
				of KIDS Accounts.
					Sec. 7. Private
				management of KIDS Accounts.
					Sec. 8. KIDS Account
				Fund Board.
					Sec. 9. Fiduciary
				responsibilities.
					Sec. 10. Assignment, alienation, and treatment of deceased
				individuals.
					Sec. 11. Accounts
				disregarded in determining eligibility for Federal benefits.
					Sec. 12. Reports.
					Sec. 13. Programs for
				promoting financial literacy.
				
			2.KIDS Account Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a KIDS Account Fund.
			(b)Amounts held by FundThe KIDS Account Fund consists of the sum
			 of all amounts paid into the Fund under subsections (d) and (e), increased by
			 the total net earnings from investments of sums held in the Fund or reduced by
			 the total net losses from investments of sums held in the Fund, and reduced by
			 the total amount of payments made from the Fund (including payments for
			 administrative expenses).
			(c)Use of Fund
				(1)In generalThe sums in the KIDS Account Fund are
			 appropriated and shall remain available without fiscal year limitation—
					(A)to invest under section 5,
					(B)to make distributions as provided pursuant
			 to section 6,
					(C)to pay the administrative expenses of
			 carrying out this Act, and
					(D)to purchase insurance as provided in
			 section 9(c)(2).
					(2)Exclusive purposesThe sums in the KIDS Account Fund shall not
			 be appropriated for any purpose other than the purposes specified in this
			 section and may not be used for any other purpose.
				(d)Government contributions
				(1)In generalThe Secretary of the Treasury shall make
			 transfers from the general fund of the Treasury to the KIDS Account Fund as
			 follows:
					(A)Automatic contributionsUpon receipt of each certification under
			 section 3(b), the Secretary of the Treasury shall transfer $500.
					(B)Supplemental contributionsUpon receipt of each certification under
			 section 4(a), the Secretary of the Treasury shall transfer the supplemental
			 amount.
					(C)Matching contributionsUpon receipt of each certification under
			 section 4(b), the Secretary of the Treasury shall transfer the matching
			 amount.
					(2)Adjustment for inflation
					(A)In generalFor each fifth calendar year beginning
			 after 2009, the $500 amount in paragraph (1)(A) shall be increased by such
			 dollar amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting
			 calendar year 2008 for calendar year 1992 in
			 subparagraph (B) thereof.
					(B)RoundingIf any amount adjusted under subparagraph
			 (A) is not a multiple of $50, such amount shall be rounded to the next lowest
			 multiple of $50.
					(e)Private contributionsThe Executive Director shall pay into the
			 KIDS Account Fund such amounts as are contributed under section 3(f).
			3.KIDS Accounts
			(a)EstablishmentThe Executive Director shall establish in
			 the KIDS Account Fund a Kids Investment and Development Savings Account
			 (hereafter in this Act referred to as a KIDS Account) for each
			 eligible individual certified under subsection (b). Each such account shall be
			 identified to its account holder by means of the account holder’s social
			 security account number.
			(b)Certification of account
			 holdersOn the date on which
			 an eligible individual is issued a social security account number under section
			 203(c)(2) of the Social Security Act,
			 the Commissioner of Social Security shall certify to the Executive Director and
			 the Secretary of the Treasury the name of, and social security number issued
			 to, such eligible individual.
			(c)Account balanceThe balance in an account holder’s KIDS
			 Account at any time is the excess of—
				(1)the sum of—
					(A)all deposits made into the KIDS Account
			 Fund and credited to the account under subsection (d), and
					(B)the total amount of allocations made to and
			 reductions made in the account pursuant to subsection (e), over
					(2)the amounts paid out of the account with
			 respect to such individual under section 6.
				(d)Crediting of contributionsPursuant to regulations which shall be
			 prescribed by the Executive Director, the Executive Director shall credit to
			 each KIDS Account the amounts paid into the KIDS Account Fund under subsections
			 (d) and (e) of section 2 which are attributable to the account holder of such
			 account.
			(e)Allocation of earnings and
			 lossesThe Executive Director
			 shall allocate to each KIDS Account an amount equal to the net earnings and net
			 losses from each investment of sums in the KIDS Account Fund which are
			 attributable, on a pro rata basis, to sums credited to such account, reduced by
			 an appropriate share of the administrative expenses paid out of the net
			 earnings, as determined by the Executive Director.
			(f)Private contributions
				(1)In generalThe Executive Director shall accept cash
			 contributions for payment into the KIDS Account Fund if such contribution is
			 identified (in such manner as the Executive Director may require) with the
			 account holder of a KIDS Account to whom it is to be credited at the time the
			 contribution is made.
				(2)Alternative methods of
			 contribution
					(A)Payroll deductionUnder regulations prescribed by the
			 Executive Director and at the election of the employer, contributions under
			 paragraph (1) may be made through payroll deductions.
					(B)Tax refundsUnder regulations prescribed by the
			 Secretary of the Treasury, contributions under paragraph (1) may be made by an
			 election to contribute all or a portion of the tax refund of the
			 contributor.
					(3)Annual limitation
					(A)Account holders under age 18In the case of an account holder who has
			 not attained age 18 at the end of a calendar year—
						(i)the limitation under
			 section
			 219(b)(1) of the Internal Revenue Code of 1986 shall not apply,
			 and
						(ii)the Executive Director shall not accept any
			 contribution identified with such account holder if such contribution, when
			 added to all other contributions made under this subsection during such
			 calendar year with respect to such account holder, exceeds $2,000.
						(B)Account holders age 18 or
			 olderIn the case of an
			 account holder who is age 18 or older at the end of a calendar year, any
			 contribution identified with such account holder shall be taken into account
			 under section 219(b)(1) of the Internal Revenue Code of 1986 for such
			 year.
					(C)Adjustment for inflation
						(i)In generalFor each fifth calendar year beginning
			 after 2009, the $2,000 amount under subparagraph (A)(ii) shall be increased by
			 such dollar amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting
			 calendar year 2008 for calendar year 1992 in
			 subparagraph (B) thereof.
						(ii)RoundingIf any amount adjusted under clause (i) is
			 not a multiple of $50, such amount shall be rounded to the next lowest multiple
			 of $50.
						(g)Eligible individualFor purposes of this Act, the term
			 eligible individual means any individual who is—
				(1)a United States citizen or a person
			 described in paragraph (1) of section 431(b) of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996,
				(2)born after December 31, 2008, and
				(3)less than 18 years of age.
				(h)Rights of legal guardianUntil the account holder of a KIDS Account
			 attains age 18, any rights or duties of the account holder under this Act with
			 respect to such account shall be exercised or performed by the legal guardian
			 of such account holder.
			4.Certifications related to Government
			 contributions
			(a)Supplemental Government
			 contributions
				(1)In generalUpon such showing as the Executive Director
			 may require to establish the basis for certification, the Executive Director
			 shall, with respect to each eligible account holder, certify to the Secretary
			 of the Treasury the supplemental amount with respect to such account
			 holder.
				(2)Eligible account holderFor purposes of this subsection, the term
			 eligible account holder means an account holder of a KIDS Account
			 who, for the last taxable year ending before such account holder’s
			 certification under section 3(b), has a modified adjusted gross income which is
			 below the applicable national median adjusted gross income amount.
				(3)Supplemental amount
					(A)In generalFor purposes of this Act, the term
			 supplemental amount means $500.
					(B)Income phase-outWith respect to any account holder who has
			 a modified adjusted gross income for the last taxable year ending before such
			 account holder’s certification under section 3(b) which is in excess of 50
			 percent of the applicable national median adjusted gross income amount, the
			 $500 amount in subparagraph (A) shall be reduced (but not below zero) by an
			 amount which bears the same ratio to $500 as such excess bears to 50 percent of
			 the applicable national median adjusted gross income amount.
					(C)Adjustment for inflation
						(i)In generalFor each fifth calendar year beginning
			 after 2009, each of the $500 amounts under subparagraphs (A) and (B) shall be
			 increased by such dollar amount multiplied by the cost-of-living adjustment
			 determined under section 1(f)(3) of the Internal
			 Revenue Code of 1986 determined by substituting calendar year
			 2008 for calendar year 1992 in subparagraph (B)
			 thereof.
						(ii)RoundingIf any amount adjusted under clause (i) is
			 not a multiple of $50, such amount shall be rounded to the next lowest multiple
			 of $50.
						(b)Government matching contribution
				(1)In generalUpon such showing as the Executive Director
			 may require to establish the basis for certification, the Executive Director
			 shall, with respect to each private contribution to the account of an account
			 holder which is made before such account holder attains age 18, certify to the
			 Secretary of the Treasury the matching amount with respect to such
			 contribution.
				(2)Matching amount
					(A)In generalFor purposes of this subsection, the term
			 matching amount means, with respect to the first $500 of private
			 contributions to an account during any calendar year, an amount equal to 100
			 percent of such contribution.
					(B)Income phase-outWith respect to any account holder who has
			 a modified adjusted gross income for the last taxable year ending before such
			 contribution which is in excess of 100 percent of the applicable national
			 median adjusted gross income amount, the $500 amount in subparagraph (A) shall
			 be reduced (but not below zero) by an amount which bears the same ratio to $500
			 as—
						(i)such excess, bears to
						(ii)20 percent of the applicable national
			 median adjusted gross income amount.
						(C)Adjustment for inflation
						(i)In generalFor each fifth calendar year beginning
			 after 2009, each of the $500 amounts under subparagraphs (A) and (B) shall be
			 increased by such dollar amount multiplied by the cost-of-living adjustment
			 determined under section 1(f)(3) of the Internal
			 Revenue Code of 1986 determined by substituting calendar year
			 2008 for calendar year 1992 in subparagraph (B)
			 thereof.
						(ii)RoundingIf any amount adjusted under clause (i) is
			 not a multiple of $50, such amount shall be rounded to the next lowest multiple
			 of $50.
						(3)Private contributionFor purposes of this subsection, the term
			 private contribution means a contribution accepted under section
			 3(f).
				(c)Definitions and rules relating to modified
			 adjusted gross incomeFor
			 purposes of this section—
				(1)Special rule for account holders who can be
			 claimed as dependentsIn the
			 case of an account holder of a KIDS Account for whom a deduction is allowable
			 under section
			 151 of the Internal Revenue Code of 1986 to another taxpayer,
			 any reference in this section to the modified adjusted gross income of the
			 account holder for any taxable year shall be treated as a reference to the
			 modified adjusted gross income of such other taxpayer.
				(2)Modified adjusted gross
			 incomeThe term
			 modified adjusted gross income has the meaning given such term in
			 section 221(b) of the Internal Revenue Code of 1986.
				(3)Applicable national median adjusted gross
			 income
					(A)In generalThe term applicable national median
			 adjusted gross income means, with respect to any calendar year, the
			 median amount of adjusted gross income (as defined in section 62 of the
			 Internal Revenue Code of 1986) for individual taxpayers for taxable years
			 ending in the prior calendar year as determined by the Secretary of the
			 Treasury.
					(B)Joint returnsThe applicable national median adjusted
			 gross income shall be calculated and applied separately with respect to joint
			 returns and all other returns.
					5.Rules governing KIDS Accounts relating to
			 investment, accounting, and reporting
			(a)Default investment programThe KIDS Account Fund Board shall establish
			 a default investment program under which, in a manner similar to a lifecycle
			 investment program, sums in each KIDS Account are allocated to investment funds
			 in the KIDS Account Fund based on the amount of time before the account holder
			 attains the age of 18. Each account holder of a KIDS Account shall be enrolled
			 in such program unless such account holder, in such form and manner as
			 prescribed by the Executive Director, elects otherwise.
			(b)Other rulesUnder regulations which shall be prescribed
			 by the Executive Director, and subject to the provisions of this Act, the
			 provisions of—
				(1)section 8438 of title 5, United States Code
			 (relating to investment of the Thrift Savings Fund),
				(2)section 8439(b) of such title (relating to
			 engagement of independent qualified public accountant),
				(3)section 8439(c) of such title (relating to
			 periodic statements and summary descriptions of investment options), and
				(4)section 8439(d) of such title (relating to
			 assumption of risk), shall apply with respect to the KIDS Account Fund and
			 accounts maintained in such Fund in the same manner and to the same extent as
			 such provisions relate to the Thrift Savings Fund and the accounts maintained
			 in the Thrift Savings Fund. For purposes of this subsection, references in such
			 sections 8438 and 8439 to an employee, Member, former employee, or former
			 Member shall be deemed references to an account holder of a KIDS Account in the
			 KIDS Account Fund.
				6.Tax treatment of KIDS Accounts
			(a)In generalExcept as otherwise provided in this Act,
			 for purposes of the Internal Revenue Code of 1986—
				(1)each KIDS Account shall be treated in the
			 same manner as a Roth IRA (within the meaning of section 408A of such Code),
			 except that section 408A of such Code shall be applied separately to KIDS
			 Accounts and
				(2)any distribution from such account shall be
			 treated in the same manner as a distribution from a Roth IRA.
				(b)Separate application of taxation
			 rulesFor purposes of this
			 Act, section 408A, other than subsection (c) thereof (relating to treatment of
			 contributions), of the Internal Revenue Code of 1986 shall be applied
			 separately to KIDS accounts.
			(c)Minimum balanceNo amount shall be distributed pursuant to
			 subsection (a)(2) to the extent such distribution would cause the balance of
			 such account to be less than the amount transferred to such account under
			 section 2(d)(1)(A) before the account holder—
				(1)attains age
			 59½,
				(2)dies, or
				(3)becomes disabled (within the meaning of
			 section 72(m)(7).
				(d)Distributions for higher
			 educationIn the case of
			 higher education expenses of an account holder incurred during the period
			 beginning on the date the account holder attains 18 and ending before the
			 account holder attains 25, no amount shall be treated as a qualified
			 distribution pursuant to subsection (a)(2) unless such amount is paid directly
			 to the institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1065 (20 U.S.C. 1001) through which the
			 higher education is provided.
			(e)Age
			 limitationExcept as
			 otherwise provided by this Act, no distribution shall be made under subsection
			 (a) with respect to any account holder of a KIDS Account before such account
			 holder attains age 18.
			(f)Qualified rollovers contributions
				(1)In generalExcept as provided in paragraph (2), no
			 qualified rollover contribution (as defined in section 408A(e) of the Internal
			 Revenue Code of 1986) shall be allowed with respect to a KIDS Account.
				(2)Qualified rollovers
					(A)In generalUnder regulations prescribed by the
			 Secretary of the Treasury in consultation with the Executive Director, after
			 the account holder of a KIDS Account attains the age of 18 (or, if earlier, on
			 the date of the rollover contribution if the balance in such KIDS Account
			 exceeds $10,000), such account holder may elect to make a rollover contribution
			 from such account holder’s account to a privately managed KIDS Account (as
			 defined in section 408B of the Internal Revenue Code of 1986).
					(B)LimitationNo rollover contribution may be made under
			 this paragraph to the extent that such rollover contribution would cause the
			 balance of such account holder’s account to be less than the minimum balance
			 specified in subsection (c).
					(g)100 percent tax on Government
			 contributions
				(1)KIDS accounts
					(A)In generalIn the case of any amount distributed from
			 a KIDS Account which is attributable to contributions made under section 2(d)
			 and which would be includible in gross income (but for this paragraph)—
						(i)such amount shall not be includible in
			 gross income, and
						(ii)the tax imposed under
			 chapter
			 1 of the Internal Revenue Code of 1986 on the distributee for
			 the taxable year in which such amount is distributed shall be increased by 100
			 percent of such amount.
						(B)Ordering
			 rulesFor purposes of this
			 paragraph, distributions from KIDS Accounts shall be treated as made from
			 amounts attributable to contributions made under section 3(f) and from earnings
			 before made from amounts attributable to contributions made under section
			 2(d).
					7.Private management of KIDS
			 Accounts
			(a)In generalPart I of subchapter D of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 408A the
			 following new section:
				
					408B.Privately Managed KIDS Accounts
						(a)In generalExcept as provided in this section, a
				privately managed KIDS Account shall be treated in the same manner as a Roth
				IRA, except that:
							(1)Qualified special purpose
				distributionsQualified
				special distributions (as defined in section 408A(d)(5)) shall include—
								(A)distributions to the extent that such
				distributions do not exceed qualified higher education expenses (as defined in
				section 529(e)(3)) of the beneficiary of a privately managed KIDS Account,
				reduced by the sum of—
									(i)the amount excluded from gross income under
				section 127, 135, 529, or 530 by reason of such expenses,
									(ii)the amount excluded from gross income under
				section 221 by reason of such expenses (determined without regard to the last
				sentence of subsection (d)(2) thereof),
									(iii)the amount of any scholarship, allowance,
				or payment described in section 25A(g)(2), and
									(iv)the amount of such expenses which were
				taken into account in determining the credit allowed to the taxpayer or any
				other person under section 25A, and
									(B)amounts which within 60 days of
				distribution are transferred to a qualified tuition program under section 529
				for the benefit of the account holder of a privately managed KIDS Account or a
				member of the family (within the meaning of section 529(e)(2)) of such account
				holder.
								(2)Nonexclusion period does not
				applySection 408A(d)(2)(B)
				shall not apply.
							(3)Qualified rolloverIn lieu of the definition given the term
				qualified rollover contribution under section 408A(e), such term
				shall mean a rollover contribution to a privately managed KIDS Account from
				another such account or from a KIDS Account under section 7(b)(2)(A) of the
				America Saving for Personal Investment,
				Retirement, and Education Act of 2008, but only if such rollover
				contribution meets the requirements of section 408(d)(3).
							(4)Age limitation on
				distributionsExcept as
				otherwise provided in this section, no distribution may be made with respect to
				any account holder of a privately managed KIDS Account before such account
				holder attains age 18.
							(5)Taxation of government
				contributionsIn the case of
				any distribution which is attributable to contributions made under section 2(d)
				of the America Saving for Personal
				Investment, Retirement, and Education Act of 2008 and which would
				be includible in gross income (but for this paragraph)—
								(A)such amount shall not be includible in
				gross income, and
								(B)the tax imposed under chapter 1 on the
				distributee for the taxable year in which such amount is distributed shall be
				increased by 100 percent of such amount.
								For purposes of this paragraph,
				distributions shall be treated as made from amounts attributable to other
				contributions and from earnings before made from amounts attributable to
				contributions made under section 2(d) of the America Saving for Personal Investment, Retirement, and
				Education Act of 2008.(6)Assignment, alienation, and treatment of
				deceased individualsSection
				10 of the America Saving for Personal
				Investment, Retirement, and Education Act of 2008 shall apply in
				lieu of treatment under this subsection as a Roth IRA.
							(b)Privately managed KIDS
				AccountFor purposes of this
				title, the term privately managed KIDS Account means an individual
				retirement plan (as defined in section 7701(a)(37)) which is designated (in
				such manner as the Secretary may prescribe) as a privately managed KIDS Account
				and which meets the requirements of the America Saving for Personal Investment, Retirement, and
				Education Act of
				2008.
						.
			(b)Conforming amendmentThe table of sections for part I of
			 subchapter D of
			 chapter
			 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after the item related to section 408A the following new item:
				
					
						Sec. 408B. Privately managed
				KIDS
				Accounts.
					
					.
			8.KIDS Account Fund Board
			(a)In generalThere is established in the executive
			 branch of the Government a KIDS Account Fund Board.
			(b)Composition, duties, and
			 responsibilitiesSubject to
			 the provisions of this Act, the provisions of—
				(1)section 8472 of title 5, United States Code
			 (relating to composition of Federal Retirement Thrift Investment Board),
				(2)section 8474 of such title (relating to
			 Executive Director),
				(3)section 8475 of such title (relating to
			 investment policies), and
				(4)section 8476 of such title (relating to
			 administrative provisions), shall apply with respect to the KIDS Account Fund
			 Board in the same manner and to the same extent as such provisions relate to
			 the Federal Retirement Thrift Investment Board.
				9.Fiduciary responsibilities
			(a)In generalUnder regulations of the Secretary of
			 Labor, the provisions of sections
			 8477
			 and 8478 of title 5, United States Code,
			 shall apply in connection with the KIDS Account Fund and the accounts
			 maintained in such Fund in the same manner and to the same extent as such
			 provisions apply in connection with the Thrift Savings Fund and the accounts
			 maintained in the Thrift Savings Fund.
			(b)Investigative authorityAny authority available to the Secretary of
			 Labor under section 504 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1134) is
			 hereby made available to the Secretary of Labor, and any officer designated by
			 the Secretary of Labor, to determine whether any person has violated, or is
			 about to violate, any provision applicable under subsection (a).
			(c)Exculpatory provisions; insurance
				(1)In generalAny provision in an agreement or instrument
			 which purports to relieve a fiduciary from responsibility or liability for any
			 responsibility, obligation, or duty under this Act shall be void.
				(2)InsuranceAmounts in the KIDS Account Fund available
			 for administrative expenses shall be available and may be used at the
			 discretion of the Executive Director to purchase insurance to cover potential
			 liability of persons who serve in a fiduciary capacity with respect to the Fund
			 and accounts maintained therein, without regard to whether a policy of
			 insurance permits recourse by the insurer against the fiduciary in the case of
			 a breach of a fiduciary obligation.
				10.Assignment, alienation, and treatment of
			 deceased individuals
			(a)Assignment and alienationUnder regulations which shall be prescribed
			 by the Executive Director, rules relating to assignment and alienation
			 applicable under
			 chapter
			 84 of title 5, United States Code, with respect to amounts held
			 in accounts in the Thrift Savings Fund shall apply with respect to amounts held
			 in KIDS Accounts in the KIDS Account Fund.
			(b)Treatment of accounts of deceased
			 individualsIn the case of a
			 deceased account holder of a KIDS Account which has an account balance greater
			 than zero, upon receipt of notification of such individual’s death, the
			 Executive Director shall close the account and shall transfer the balance in
			 such account to the KIDS Account of such account holder’s surviving spouse or,
			 if there is no such account of a surviving spouse, to the duly appointed legal
			 representative of the estate of the deceased account holder, or if there is no
			 such representative, to the person or persons determined to be entitled thereto
			 under the laws of the domicile of the deceased account holder.
			11.Accounts disregarded in determining
			 eligibility for Federal benefitsAmounts in any KIDS Account shall not be
			 taken into account in determining any individual’s or household’s financial
			 eligibility for, or amount of, any benefit or service, paid for in whole or in
			 part with Federal funds, including student financial aid.
		12.ReportsThe Executive Director, in consultation with
			 the Secretary of the Treasury, shall annually transmit a written report to the
			 Congress. Such report shall include—
			(1)a detailed description of the status and
			 operation of the KIDS Account Fund and the management of the KIDS Accounts,
			 and
			(2)a detailed accounting of the administrative
			 expenses in carrying out this Act, including the ratio of such administrative
			 expenses to the balance of the KIDS Account Fund and the methodology adopted by
			 the Executive Director for allocating such expenses among the KIDS
			 Accounts.
			13.Programs for promoting financial
			 literacyThe Secretary of the
			 Treasury, in coordination with the Financial Literacy and Education Commission,
			 shall develop programs to promote the financial literacy of account holders of
			 KIDS Accounts and the legal guardians of such account holders who have the
			 rights with respect to such accounts under section 3(h).
		
